*877ORDER
PER CURIAM.
Jonathan Belsky (Husband) appeals from the decree of dissolution of marriage from Rhoda Belsky (Wife). Husband contends the trial court erred in imputing income in the amount of $30,140 per year for purposes of calculating child support.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b) and Husband’s motion for sanctions is denied.